Case 1:18-cv-11681-GBD Document 13 Filed 03/19/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DWAYNE HARRIS,
1:18-cv-11681 (GBD)
Plaintiff,
-against- RULE 7.1 STATEMENT OF
. DEFENDANT THE BRONX
THE BRONX PARENT HOUSING NETWORK, INC., ; PARENT HOUSING
NETWORK, INC.
Defendant.

 

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, The Bronx Parent Housing
Network, Inc. (“BPHN”), by its undersigned attorneys, Redmond Law, PLLC, states that it has no
parent corporation and that no publicly-held corporation owns a 10% or greater interest in BPHN.

Dated: March 19, 2019
New York, New York

Respectfully submitted,

nh

By:
Michelle Callner, Esq. (MC1525)
Redmond Law PLLC
80 Broad Street, Suite 1202
New York, NY 10004
(212) 799-8989
Attorneys for Defendant

 
Case 1:18-cv-11681-GBD Document 13 Filed 03/19/19 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that on this date, I electronically filed the foregoing with the Clerk of the
Court using CM/ECF system, which will send automatic notification of such filing to all CM/ECF
participants, including the following:
Corey Stark, Esq.
Corey Stark, PLLC
110 East 59" Street, 22"! floor

New York, NY 10022
Attorneys for Plaintiff

Ce

Michelle Callner, Esq. (MC 1525)

Dated: March 19, 2019
New York, New York
